Citation Nr: 0429881	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  00-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for 
temporomandibular joint (TMJ) sprain or syndrome, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned in July 2001.  A 
transcript of the hearing is associated with the claims file.  

The Board remanded this case in October 2001 for additional 
development, to include affording the veteran VA dental and 
orthopedic examinations.  Thereafter, upon consideration of 
VA and private medical records, by a June 2003 rating 
decision, the schedular evaluation for the veteran's TMJ 
syndrome and low back strain were increased to 30 percent and 
20 percent, respectively, both effective from the date of 
receipt of the increased rating claim (March 5, 1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the issues of 
entitlement to increased ratings for TMJ syndrome and a low 
back strain remain in appellate status.

The Board finds that the most recent VA examination of the 
veteran's low back, performed in April 2003 pursuant to an 
October 2001 Board remand, raises a claim for secondary 
service connection for degenerative disc disease of the 
lumbosacral spine, which is intertwined with the claim for a 
rating in excess of 20 percent for a low back strain.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  In addition, the rating schedule criteria for 
evaluating musculoskeletal system disorders of the spine were 
changed, effective September 23, 2002, and again on September 
26, 2003.  The RO has not had the opportunity to readjudicate 
the claim considering this new criteria or furnishing such to 
the veteran.  Under these circumstances, the issue of an 
increased rating for a low back disability must be remanded 
to the RO for adjudication of the secondary service 
connection claim and readjudication of the claim for an 
increased rating for the veteran's low back disability with 
consideration of the amendments to VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, effective September 23, 2002 
and September 26, 2003.  This matter is further addressed in 
the remand appended to this decision.

In statements and testimony presented during this appeal, the 
veteran has indicated that she has recurrent headaches which 
she attributes to her TMJ syndrome, which raises a claim for 
secondary service connection for headaches.  The Board refers 
this matter to the RO for appropriate action. 


FINDINGS OF FACTS

The veteran's service-connected TMJ is manifested by 
limitation of inter-incisal movement between 11 and 20 mm, 
with consideration of pain; it is also productive of 
interference with mastication secondary to facial muscle 
involvement and no more than incomplete, moderate paralysis 
of the 7th cranial (facial) nerve.  


CONCLUSIONS OF LAW

1.  The scheduler criteria for a rating in excess of 30 
percent for TMJ with limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.150, Diagnostic Code 9905 (2004).

2.  The criteria for a separate 10 percent rating for facial 
muscle and 7th cranial (facial) nerve injury with localized 
numbness of the lip and chin region have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.55(a), 4.73, Diagnostic Code 5325; 
38 C.F.R. § 4.124a, Diagnostic Code 8207 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R.
 § 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to support her claims.  
RO letters notified her of what evidence had been received, 
that VA would request any information or evidence the veteran 
wanted VA to obtain, including any medical evidence from her 
doctors about which she told VA, and requested the veteran to 
provide information regarding medical treatment; the RO sent 
VA Forms 21-4142 (Authorization and Consent to Release 
Information to VA) and a VA Form 21-4138 for this purpose.  
The veteran has been advised which portion of evidence is to 
be provided by her and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  These 
documents show that the appellant was notified of the 
evidence needed to substantiate her claims and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio, 16 Vet. App. at 
183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the Court held that a VCAA notice must 
be provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in September 1999, before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  That is, there is no voiding requirement.  Also 
see VAOPGCPREC 7-2004.  Moreover, appropriate VCAA notice was 
provided by the RO in a series of letters, rating decisions 
and statements of the case prior to the transfer and 
certification of the veteran's case to the Board.   38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
 
VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her increased 
rating claims.  In the letters, the RO asked the veteran to 
inform the RO about any additional information or evidence 
that she wanted the RO to obtain.  In a letter informing her 
that her appeal had been certified to the Board, the RO 
informed her that she could submit additional evidence 
concerning her appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all service medical records and all 
indicated post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that, in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran was afforded multiple VA 
examinations in recent years, including ENT, oral and dental 
evaluations.  The Board finds that these examinations, when 
considered together, are adequate for rating purposes.  That 
is, the record contains sufficient medical evidence for the 
Board to make a decision on the claim.  Thus, there is no 
further duty to provide an examination or opinion regarding 
the veteran's TMJ claim.  The Board also finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
records or other evidence that might be relevant to this 
claim.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to her claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and her procedural rights have 
not been abridged.  Bernard, supra.

II.  Factual Background

The service medical records show that the veteran was 
evaluated for complaints of pain, swelling and pressure in 
the mandibular area following a third molar extraction.  The 
initial impression was right periauricular arteriovenous 
malformation.  Following a subsequent dental examination, the 
diagnosis was recorded as a TMJ sprain.  

An RO decision in June 1992 granted service connection and 
assigned a zero percent rating for TMJ sprain under 38 C.F.R. 
§ 4.73, Diagnostic Code 5325-9905.

Upon an April 1992 VA examination, the veteran gave a history 
of having persistent problems with her right jaw following 
in-service removal of four wisdom teeth, to include swelling, 
tenderness and pain, the latter particularly when bending 
forward.  Following the clinical evaluation, the impression 
was recorded as chronic myofacial pain.

Upon VA dental examination in July 1999, it was noted that 
the veteran reported difficulty eating.  Ranges of motion of 
the jaw were 34 millimeters (mm) interincisal opening, 12 mm 
to the right and 10 mm to the left.  The examiner also noted 
an unexplained swelling in the right TMJ area upon assuming a 
horizontal position.  

An RO decision in September 1999 increased the rating for the 
veteran's service-connected TMJ sprain to 10 percent.  That 
decision is the subject of this appeal.

VA outpatient clinic records on file show that the veteran 
was seen for a dental evaluation in October 2001.  The 
impression at that time was gingivitis.  She was seen for 
follow-up in November 2001 for right facial swelling and 
tenderness attributed to poor healing of molar extractions.  
The veteran indicated that she could not open her mouth too 
much because of TMJ pain.  She was scheduled for restorations 
of four teeth but was advised to return to the clinic in one 
month because of pain.  When seen in December 2001, an 
amalgram was removed out of tooth #19 but, due to the severe 
degree of pain, the veteran was unable to undergo further 
dental surgery.  When seen for follow-up in April 2002, the 
veteran indicated that she was unable to keep her mouth open 
very long because of severe muscle pain on the right side 
(right side TMJ).  She gave a history of swelling of the 
right side of the face when she kept her mouth open in a 
supine position.  

The veteran testified at a Travel Board hearing held in July 
2001 that she experiences intermittent facial swelling that 
evolves into a "hard knot".  She indicated that these 
episodes are from 2 to 3 days in duration, occur 
approximately every 3 months, and result in increased pain 
and difficulty opening up her mouth, which interfered with 
mastication.  The veteran further testified that she was 
unable to lay supine; she must elevate her head at night to 
avoid increased symptoms.  The veteran's husband offered 
confirming testimony and added that his wife's facial 
symptoms interferes with her activities of daily living.  The 
veteran's husband also stated that his wife has had to go to 
the emergency room because of intense pain. 
The veteran also indicated that she has had periodic 
emergency room visits because of pain and took pain 
medication on a regular basis.  She added that diagnostic 
work-ups have failed to result in a definitive diagnosis; an 
underlying glandular disorder has been suspected but that the 
diagnosis continues to be TMJ (syndrome) because "no one 
could figure out what was causing the problem with it." 

The veteran underwent a VA oral and dental examination in 
September 2002.  In addition to the history of pain and 
swelling in the right TMJ area, she complained of 
intermittent numbness of the lower right lip and chin, 
increased swelling in a supine position and opening of the 
mouth, difficulty chewing due to pain, and increased pain 
upon opening of the mouth.  Physical examination revealed 
numbness of the right lower lip and chin without drooling or 
drooping of the lip.  Range of motion of the jaw showed the 
maximum opening was 25 mm; left lateral range was 7 mm,  
right lateral range was 5 mm, and protrusive was 5 mm.  

A TMJ evaluation performed in September 2002 showed that the 
veteran's muscles of mastication, the right temporalis 
masseter, and the lateral pterygoids were tender to 
palpation.  Trismis in the right temporalis and right 
masseter muscles and pain upon opening and closing of the 
mouth was noted.  When placed in a supine position, the 
examiner noted that the veteran clearly had swelling in the 
perauricular area adjacent to the TMJ of unknown cause.  The 
diagnosis was TMJ pain, limited motion and swelling upon 
opening of the mouth.  An ENT evaluation was recommended to 
determine the cause of the right TMJ swelling and numbness.     

The veteran underwent a VA oral and dental examination in 
April 2003.  Range of motion of the jaw showed the maximum 
opening was 20 mm; left lateral range was 6 mm,  right 
lateral range was 7 mm, and protrusive was 5 mm.  The history 
and clinical findings otherwise remained essentially 
unchanged.  The diagnosis also remained the same with the 
addition of permanent anesthesia of the right lower lip and 
chin.

Upon a VA ENT examination in April 2003, the examiner noted 
that the veteran did not have a disfiguring lesion or scar.  
There was no visible swelling of the parotid glands, facial 
movement was intact, and she was able to open her mouth to a 
normal degree.  The veteran's voice was clear and palpation 
of the parotid glands revealed some tenderness on the right 
but was negative for any evidence of a mass or lump.  There 
was some puffiness in the central area of the right parotid 
gland upon assuming a supine position.  The diagnosis was 
right "mental" nerve paresthesia due to extraction of the 
right lower third molar tooth in 1990.  The examiner noted 
that the extraction itself explained the numbness in the 
right chin and lip area, not the TMJ or swelling in the TMJ 
area.  There was also a diagnosis of very unusual 
intermittent swelling within the substance of the right 
parotid gland, noted to be not part of the TMJ apparatus.  
The ENT physician did not believe that the TMJ could swell 
upon assuming a supine position as quickly as was 
demonstrated on examination.  The clinician opined that the 
veteran's restricted range of motion or opening of the mouth 
was not due to a TMJ disorder, but rather due to discomfort 
from the distended tissue within the parotid gland.

III.  Law and Regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  

Review of the claims file reflects that the veteran's TMJ 
sprain or syndrome 
is evaluated as 30 percent disabling under 38 C.F.R. §§ 4.73, 
4.150, Diagnostic Codes 5325-9905, based on limited motion of 
temporomandibular articulation.  

A 40 percent evaluation is assigned when inter-incisal range 
of motion is limited from 0 to 10 mm; a 30 percent evaluation 
is assigned when articulation is limited from 11 to 20 mm.  
38 C.F.R. § 4.150, Diagnostic Code 9905.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Under 38 C.F.R. § 4.73, Diagnostic Code 5325, injury to the 
facial muscles is rated based on functional impairment as 
seventh (facial) cranial nerve neuropathy under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207, which is dependent upon 
relative loss of innervation of facial muscles.  A minimum 
rating of 10 percent is to be assigned if the injury 
interferes, to any extent, with mastication.  38 C.F.R. 
§ 4.73, Diagnostic Code 5325.  

A 10 percent rating is warranted for moderate, incomplete 
paralysis of the seventh cranial (facial) nerve.  A 20 
percent evaluation is warranted for severe incomplete 
paralysis of the seventh cranial (facial) nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8207 (2003).

IV.  Analysis

While a recent ENT examination showed essentially normal 
inter-incisal movement and appeared to question the degree of 
swelling in the veteran's right TMJ area, the Board notes 
that such findings conflict with antecedent medical records, 
as well as the veteran's statements and credible testimony, 
over a span of many years.  It is quite apparent that she has 
consistently had such problems ever since in-service dental 
surgery.  However, the current 30 percent rating takes into 
account pain, swelling  and limitation of inter-incisal 
movement.  That is, even excluding the ENT examiner's 
comments regarding motion of the mouth or jaw and localized 
swelling, the veteran's service-connected TMJ is manifested 
by limitation of inter-incisal movement between 11 and 20 mm, 
with consideration of pain, which falls squarely within the 
range of motion consistent with the current 30 percent 
rating.  

Because the veteran's disability involves restricted 
articulation of a joint, the Board must also address the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004).  See DeLuca, 
supra.  The Board finds that, while there is medical evidence 
of pain and localized swelling associated with the veteran's 
TMJ syndrome, particularly with opening of the mouth and with 
mastication, the medical evidence does not show that such 
symptoms, to include flare-ups, result in additional loss of 
inter-incisal motion, supported by objective findings, to a 
degree that more nearly approximates the range that warrants 
a 40 percent rating under Code 9905.  It is pertinent to note 
that, aside from the essentially normal motion reported by 
the ENT examiner, which must be accorded some weight, the 
several oral and dental examinations performed in recent 
years, when considered together, reveal inter-incisal 
movement that falls far short of what is schedularly required 
for a rating in excess of 30 percent.  It is apparent that 
the RO considered the veteran's pain in arriving at a range 
of motion that supports a 30 percent evaluation under Code 
9905.  There is no medical evidence to show that the 
veteran's TMJ syndrome is manifested by fatigue, weakness, or 
incoordination.  Accordingly, the Board finds that the 
veteran's service-connected TMJ syndrome is still manifested 
by limitation of inter-incisal movement between 11 and 20 mm, 
even with consideration of pain and swelling.  Such does not 
end the Board's inquiry, however, as the question remains 
whether the veteran's complex of TMJ symptoms can support a 
separate compensable rating.  (As noted in the introduction 
to this decision, the Board has found that the veteran's 
assertion that she has headaches secondary to her TMJ 
syndrome is a separate claim for secondary service connection 
that must be referred to the RO for adjudication.)

There is no indication in the record of a disfiguring lesion 
or scar; the April 2003 ENT examiner specifically ruled this 
out, nor have the multiple examinations noted above 
objectively shown a tender or painful scar.  There is, 
however, medical evidence of interference with mastication 
and localized numbness. 

The medical evidence reflects that, in addition to limited 
motion of temporomandibular articulation, the veteran also 
experiences loss of masticatory function, pain and swelling 
over the right temporomandibular joint, and numbness in the 
right chin and lip area.  The Board finds that the relevant 
clinical findings are consistent with interference with 
mastication secondary to facial muscle involvement and 
incomplete, moderate paralysis of the 7th cranial (facial) 
nerve.  The question thus arises as to whether these 
additional symptoms are duplicative of or overlapping with 
limited motion of temporomandibular articulation or whether 
they are separate and distinct manifestations of the same 
injury, thereby warranting a separate evaluation based on 
functional impairment.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In Esteban, the Court of Appeals for Veterans' Claims pointed 
out that clinical findings established that a single injury 
had produced three distinct, non-overlapping residual 
impairments.  Accordingly, the Court found that assignment of 
separate ratings did not violate the prohibited practice of 
pyramiding, i.e., evaluating the same manifestations of a 
disability under different diagnostic codes.  38 C.F.R. 
§ 4.14.

As noted above, under 38 C.F.R. § 4.73, Diagnostic Code 5325, 
injury to the facial muscles is rated based on functional 
impairment as seventh (facial) cranial nerve neuropathy under 
38 C.F.R. § 4.124a, Diagnostic Code 8207, which is dependent 
upon relative loss of innervation of facial muscles.  A 
minimum rating of 10 percent is to be assigned if the injury 
interferes, to any extent, with mastication.  38 C.F.R. 
§ 4.73, Diagnostic Code 5325.  

In light of the cited legal authority, the Board finds that 
separate ratings are not warranted for interference with 
mastication (Code 5325) and loss of motion of the TMJ (Code 
9905) as mastication involves motion.  That is, interference 
with mastication and limitation of motion of the same joint 
are duplicative or overlapping symptoms.  However, aside from 
a minimum 10 percent rating for interference with 
mastication, injury to the facial muscles is rated under Code 
8207 (injury to the 7th cranial (facial) nerve) and, in this 
case, there is clinical evidence of some seventh cranial 
nerve involvement, manifested by numbness of the right lower 
lip and chin.  The most recent examination performed by an 
ENT specialist resulted in an opinion that the veteran's 
localized numbness in the right lower lip and chin area was 
due to an extraction of a molar rather than TMJ syndrome.  
Once again this opinion conflicts with earlier examination 
results and opinions.  Even if true, the fact remains that 
the veteran's facial numbness is the result of an incident of 
service.  In any event, the Board finds that the medical 
evidence is at least in equipoise as to whether the veteran's 
TMJ is productive of incomplete, moderate, but no more than 
moderate paralysis of the 7th cranial (facial) nerve.  In 
addressing the question of whether a separate compensable 
rating is warranted for this latter neurological impairment, 
the Board is cognizant of 38 C.F.R. § 4.55(a), which 
prohibits combining a muscle injury rating with a peripheral 
nerve injury of the same body part, unless the injuries 
affect entirely different functions.  It is the Board's 
judgment that such paralysis, which includes an area of 
numbness involving the veteran's right lower lip and chin 
area, does not overlap with pain and limitation of motion of 
the TMJ.  Thus, this additional function impairment supports 
a separate 10 percent rating under 38 C.F.R. § 4.124a, Code 
8207; Esteban, supra.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for 
TMJ syndrome with pain, swelling and limitation of inter-
incisal movement.  As the preponderance of the evidence is 
against this aspect of the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

There is no competent evidence of record which indicates that 
the veteran's service-connected TMJ syndrome with localized 
numbness has caused marked interference with employment 
beyond that which is contemplated under the schedular 
criteria, or that there has been any necessary inpatient 
care.  The veteran describes incapacitating episodes and 
provides a history of emergency room (ER) treatment but the 
records only contains ER treatment for neck and back pain.  
Thus, there is no basis for a referral for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is no evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).


ORDER

A rating in excess of 30 percent for TMJ with limitation of 
motion is denied. 

A separate 10 percent rating for facial muscle and 7th 
cranial (facial) nerve injury with localized numbness of the 
lip and chin region is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits. 




REMAND

The appeal of the claim for a rating in excess of 20 percent 
for a low back disability  is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.

As noted in the introduction above, the Board finds that the 
most recent VA examination of the veteran's low back, 
performed in April 2003 pursuant to an October 2001 Board 
remand, raises a claim for secondary service connection for 
degenerative disc disease of the lumbosacral spine, which is 
intertwined with the claim for a rating in excess of 20 
percent for a low back strain.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2004). Secondary 
service connection may be found where a service- connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder). Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board finds that the raised, intertwined claim for 
secondary service connection for degenerative disc disease of 
the lumbosacral spine must be remanded to the RO for 
adjudication.  Harris, supra.

The veteran's service-connected low back strain has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5295.  The 
rating criteria for evaluating musculoskeletal system 
disorders of the spine were changed, effective September 23, 
2002, and again on September 26, 2003.  These new rating 
criteria have not been furnished to the veteran.  The rating 
criteria effective September 26, 2003 include a revision of 
38 C.F.R. § 4.71a to include Plate V, Range of Motion of the 
Thoracolumbar Spine, which reflects normal ranges of motion 
of the thoracolumbar spine.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).  A general rating formula for diseases and injuries of 
the spine was added that is applicable to diagnostic codes 
5235 to 5243.  In light of these changes, which became 
effective during the pendency of the claim before the Board, 
a more recent VA examination of the veteran's lumbar spine is 
warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(2004).  This evaluation should include an opinion 
addressing the intertwined claim of secondary service 
connection for degenerative disc disease of the lumbosacral 
spine.

Following the VA examination and after the RO adjudicates the 
intertwined claim for secondary service connection for 
degenerative disc disease of the lumbosacral spine, the RO 
must then readjudicate the claim for a rating in excess of 20 
percent for the veteran's service-connected low back 
disability under the amendments to VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, effective September 23, 2002 
(if service connection for degenerative disc disease is 
granted pursuant to the Board's development below) and 
September 26, 2003.   

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003), to include providing notice to 
the veteran of the changes to the 
regulations for rating disabilities of 
the spine effective in September 2002 and 
September 2003.  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  The RO 
should provide the veteran written 
notification specific to the claims for 
secondary service connection for 
degenerative disc disease of the lumbar 
spine and a rating in excess of 20 
percent for a low back disability of the 
impact of the notification requirements 
on the claims.  The veteran should 
further be requested to submit all 
evidence in her possession that pertains 
to her claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  The RO should contact the veteran and 
request that she provide identifying 
information and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
back complaints since October 2001.  The 
RO should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
whether her degenerative disc disease of 
the lumbosacral spine was caused or 
aggravated by her low back strain and to 
determine the current severity of her 
service-connected low back disability.  
Her claims folder must be made available 
to the examiner for review in connection 
with the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  

Following a review of the relevant 
medical evidence in the claims file, the 
history, clinical evaluation, and any 
tests that are deemed necessary, the 
clinician is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran's 
degenerative disc disease of the lumbar 
spine was caused or aggravated by his 
service-connected low back strain.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected low back 
strain and disc disease of the lumbar 
spine, to include the range of motion for 
the lumbar spine.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1)  pain on use, 
including during flare-ups; (2)  weakened 
movement; (3) excess fatigability;  or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

The examiner should also indicate whether 
there is any loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwaite's sign.  

The examiner should further report, if 
possible, the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if the veteran suffers 
such attacks, and the extent to which 
relief is experienced between such 
attacks.  Whether there are persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief, 
should also be noted.  

Any indication that the veteran's 
complaints of pain or other 
symptomatology is not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should adjudicate the intertwined 
claim of service connection for 
degenerative disc disease of the 
lumbosacral spine secondary to a service-
connected low back strain with 
consideration of 38 C.F.R. § 3.310(a) and 
Allen, supra; and readjudicate the claim 
for an increased rating for a low back 
disability, with consideration of all 
applicable laws and regulations, to 
include the applicable changes in the 
rating criteria for spine disorders.  If 
the veteran remains dissatisfied with any 
part of RO's decision, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).









 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2





